This prospectus supplement and the prospectus are not complete and may be changed.This prospectus supplement and the prospectus are not an offer to sell these securities and we are not seeking an offer to buy these securities in any state where the offer or sale is not permitted. Filed Pursuant to Rule 424(b)(3) Registration Statement Nos. 333-148505 and 333-148505-01 SUBJECT TO COMPLETION, DATED SEPTEMBER 27, 2010 Prospectus Supplement to Prospectus dated September 27, 2010 This prospectus supplement and the prospectus are not complete and may be changed.This prospectus supplement and the prospectus are not an offer to sell these securities and we are not seeking an offer to buy these securities in any state where the offer or sale is not permitted. Series 2010-5 Asset Backed Notes Ford Credit Floorplan Master Owner Trust A Issuing Entity or Trust Ford Credit Floorplan Corporation Ford Credit Floorplan LLC Depositors Ford Motor Credit Company LLC Sponsor and Servicer Before you purchase any notes, be sure you understand the structure and the risks.You should review carefully the risk factors beginning on page S-13 of this prospectus supplement and on page 10 of the prospectus. The notes will be obligations of the issuing entity only and will not be obligations of or interests in the sponsor, either depositor or any of their affiliates. This prospectus supplement may be used to offer and sell the notes only if accompanied by the prospectus. The trust will issue: Principal Amount Interest Rate Expected Final Payment Date Final Maturity Date Class A-1 notes(1) } $ ●% September 15, 2013 September 15, 2015 Class A-2 notes(1) One-month LIBOR + ●% September 15, 2013 September 15, 2015 Class B notes(2) ●% September 15, 2013 September 15, 2015 Class C notes(2) ●% September 15, 2013 September 15, 2015 Class D notes(2) ●% September 15, 2013 September 15, 2015 Total $ The allocation of the principal amount between the Class A-1 and Class A-2 notes will be determined on the day of pricing. The Class B, Class C and Class D notes are not being offered by this prospectus supplement or the prospectus. ● The primary asset of the trust is a revolving pool of receivables originated in connection with the purchase and financing by motor vehicle dealers of their new and used car, truck and utility vehicle inventory.A portion of the receivables will be held by the trust directly and the remainder will be held indirectly through a participation interest in other floorplan assets. ● The trust will pay interest on the notes on the 15thday of each month (or, if not a business day, the next business day).The first distribution date will be November 15, 2010. ● The trust expects to pay the principal of each class of notes on its expected final payment date set forth above.No principal will be paid on any class of notes prior to its expected final payment date, unless an amortization event occurs. ● The series enhancement for the notes will be excess spread, amounts on deposit in an accumulation period reserve account, the subordination of a portion of the transferor interest in the issuing entity, amounts on deposit in a reserve fund and, for the Class A notes only, the subordination of the Class B, Class C and Class D notes. The pricing terms of the offered notes are: Price to Public Underwriting Discount Proceeds to the Depositor(1) Class A-1 notes ●% ●% ●% Class A-2 notes ●% ●% ●% Total $● $● $● Before deducting expenses estimated to be $1,100,000 and any selling concessions rebated to the depositor by any underwriter due to sales to affiliates. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined that this prospectus supplement or the prospectus is accurate or complete.Any representation to the contrary is a criminal offense. Morgan Stanley RBS Credit Suisse HSBC The date of this prospectus supplement is September ●, 2010 TABLE OF CONTENTS Reading this Prospectus Supplement and the Prospectus S-3 Forward-Looking Statements S-3 Transaction Structure Diagram S-4 Transaction Parties and Documents Diagram S-5 Summary S-6 Risk Factors S-13 Transaction Parties S-18 Depositors S-18 Issuing Entity or Trust S-18 Indenture Trustee S-18 Owner Trustee and Delaware Trustee S-18 Back-up Servicer S-19 Sponsor S-19 Material Changes to Origination and Underwriting Policies and Procedures S-20 Servicer S-21 Material Changes to Servicing Policies and Procedures S-24 Trust Portfolio S-25 Criteria for Selection of Eligible Accounts S-26 Addition and Removal of Accounts S-27 Statistical Information Regarding the Trust Portfolio S-27 Static Pool Information Regarding the Trust Portfolio S-29 Description of the Notes S-31 General S-32 Payments of Interest S-32 Payments of Principal S-33 Credit Enhancement and Other Enhancement S-35 Amortization Events S-40 Events of Default S-42 Collection Account S-42 Excess Funding Account S-42 Principal Funding Account S-43 Investor Percentages S-43 Retention of Available Transferor Collections S-44 Application of Collections S-45 Investor Default Amount and Reallocated Principal Collections S-49 Ineligible Receivables and Overconcentration Amounts S-50 Groups S-51 Servicing Compensation and Payment of Expenses S-52 Reports to Noteholders S-53 Transaction Fees and Expenses S-53 Use of Proceeds S-54 Affiliations and Certain Relationships and Related Transactions S-54 Tax Matters S-54 ERISA Considerations S-55 Underwriting S-55 Legal Opinions S-56 Index of Defined Terms in this Prospectus Supplement S-57 Annex A:Other Series Issued and Outstanding A-1 S-2 TOC READING THIS PROSPECTUS SUPPLEMENT AND THE PROSPECTUS This prospectus supplement and the prospectus provide information about Ford Credit Floorplan Master Owner Trust A and the terms of the Series 2010-5 notes to be issued by the trust.You should rely only on the information provided or referenced in this prospectus supplement and prospectus.Ford Credit has not authorized anyone to provide you with different information. This prospectus supplement begins with the following brief introductory sections: · Transaction Structure Diagram — illustrates the structure of this securitization transaction, including the series enhancement available to the notes, · Transaction Parties and Documents Diagram — illustrates the role that each transaction party and transaction document plays in this securitization transaction, · Summary — describes the main terms of the notes, the assets of the trust, the cash flows in this securitization transaction and the series enhancement available to the notes, and · Risk Factors — describes the most significant risks of investing in the notes. The other sections of this prospectus supplement contain more detailed descriptions of the notes and the structure of this securitization transaction.Cross-references refer you to more detailed descriptions of a particular topic or related information elsewhere in this prospectus supplement or the prospectus.The Table of Contents on the preceding page contains references to key topics. An index of defined terms is at the end of this prospectus supplement and at the end of the prospectus. FORWARD-LOOKING STATEMENTS Any projections, expectations and estimates contained in this prospectus supplement are not purely historical in nature but are forward-looking statements based upon information and certain assumptions Ford Credit and the depositors consider reasonable, subject to uncertainties as to circumstances and events that have not as yet taken place and are subject to material variation.Neither Ford Credit nor either depositor has any obligation to update or otherwise revise any forward-looking statements, including statements regarding changes in economic conditions, portfolio or asset pool performance or other circumstances or developments that may arise after the date of this prospectus supplement. S-3 TOC TRANSACTION STRUCTURE DIAGRAM The following diagram provides a simplified overview of the structure of this securitization transaction, the relations between the parties and the series enhancement available for the Series 2010-5 notes.You should read this prospectus supplement and the prospectus in their entirety for a more detailed description of this securitization transaction. The accumulation period reserve account will be funded prior to the start of the controlled amortization period in an amount equal to $1,466,665, or 0.25% of the initial invested amount of the Series 2010-5 notes. The transferor interest will be held initially by the depositors and represents the interest in the trust assets not allocated to any series of notes.A portion of the transferor interest equal to the available subordinated amount is subordinated to the notes. The depositors will deposit $5,866,660 into the reserve fund on the closing date.The amount that is required to be maintained in the reserve fund is 1.00% of the initial invested amount of the Series 2010-5 notes, unless the depositors elect to increase the amount in the reserve fund during a subordination step-up period or an amortization event occurs, in which case the reserve fund required amount will increase. The Class A notes will benefit from the subordination of the Class B, Class C and Class D notes.The Class B notes will benefit from the subordination of the Class C and Class D notes.The Class C Notes will benefit from the subordination of the Class D Notes. S-4 TOC TRANSACTION PARTIES AND DOCUMENTS DIAGRAM The following diagram shows the role of each transaction party and the obligations that are governed by each transaction document in this securitization transaction.Forms of the documents identified in this chart are included as exhibits to the registration statement filed with the SEC that includes the prospectus. S-5 TOC SUMMARY This summary describes the main terms of the Series 2010-5 notes, the assets of the trust, the cash flows in this securitization transaction and the series enhancement available to the notes.It does not contain all of the information that you should consider in making your investment decision.To understand fully the terms of the notes, you should read this prospectus supplement and the prospectus, especially "Risk Factors" beginning on page S-13 of this prospectus supplement. Transaction Overview The trust is a master owner trust that owns a revolving pool of receivables originated in connection with the purchase and financing by motor vehicle dealers of their new and used car, truck and utility vehicle inventory.A portion of the receivables are held by the trust directly and the remainder are held indirectly through a participation interest in other floorplan assets.The trust will issue the Series 2010-5 notes backed by this revolving pool of receivables to the depositors on the closing date.The depositors will sell the offered notes to the underwriters who will then sell them to you. Transaction Parties Sponsor, Servicer and Administrator Ford Motor Credit Company LLC, or "Ford Credit," a wholly-owned subsidiary of Ford Motor Company, or "Ford." Depositors or Transferors Ford Credit Floorplan Corporation, or "FCF Corp," and Ford Credit Floorplan LLC, or "FCF LLC." Issuing Entity or Trust Ford Credit Floorplan Master Owner Trust A. Indenture Trustee The Bank of New York Mellon. Owner Trustee and Delaware Trustee U.S. Bank Trust National Association. Back-up Servicer Wells Fargo Bank, National Association, or "Wells Fargo." Series 2010-5Notes The trust will issue the following classes of notes: Notes Principal Amount Interest Rate Class A-1(1) } $ ●% Class A-2(1) One-month LIBOR + ●% Class B(2) $ ●% Class C(2) $ ●% Class D(2) $ ●% The allocation of the principal amount between the Class A-1 and Class A-2 notes will be determined on the day of pricing. The Class B, Class C and Class D notes are not being offered by this prospectus supplement or the prospectus. The Class A-1 and Class A-2 notes are being offered by this prospectus supplement and the prospectus and are collectively referred to as the "Class A notes" or the "offered notes", and together with the Class B, Class C and Class D notes, the "Series 2010-5 notes."The Class A-2 notes are sometimes referred to as the "floating rate notes"."The Class A-1 and Class A-2 notes rank pari passu with respect to payments of interest and principal. The depositors initially will retain the Class B, Class C and Class D Notes. Form and Minimum Denomination The notes will be issued in book-entry form.The notes will be available in minimum denominations of $100,000 and in multiples of $1,000. Closing Date The trust expects to issue the notes on or about October 6, 2010, the "closing date." S-6 TOC Distribution Dates The trust will pay interest and principal, if any, on the notes on each "distribution date," which will be the 15th day of each month (or, if not a business day, the next business day).The first distribution date will be November 15, 2010. Interest The notes, except the floating rate notes, will accrue interest on a "30/360" basis from the 15th day of the preceding month to the 15th day of the current month (or the closing date to November 15, 2010, for the first period).The floating rate notes will accrue interest on an "actual/360" basis from the preceding distribution date (or the closing date, for the first period) to the following distribution date. For a more detailed description of interest payments on the notes, you should read "Description of the Notes — Payments of Interest" in this prospectus supplement. Principal The trust expects to pay the principal of each class of notes in full on its expected final payment date set forth below. Notes Expected Final Payment Date Final Maturity Date Class A-1 September 15, 2013 September 15, 2015 Class A-2 September 15, 2013 September 15, 2015 Class B September 15, 2013 September 15, 2015 Class C September 15, 2013 September 15, 2015 Class D September 15, 2013 September 15, 2015 No principal will be paid on any class of notes prior to its expected final payment date, unless an amortization event occurs, and principal may be paid on a class of notes after its expected final payment date or in reduced amounts.You will not be entitled to any premium for early or late payment of principal. For a more detailed description of principal payments on the notes, you should read "Description of the Notes — Payments of Principal" in this prospectus supplement. Credit Enhancement and Other Enhancement Credit enhancement and other enhancement, together referred to as "series enhancement," provide protection for the Series 2010-5 notes against losses on the receivables and potential shortfalls in the amount of cash available to the trust to make required payments.If the series enhancement is not sufficient to cover all amounts payable on the Series 2010-5 notes, the losses will be allocated first, to the Class D notes, second, to the Class C notes, third, to the Class B notes, and fourth, to the Class A notes. The series enhancement described below is available only for your series.You are not entitled to any series enhancement available to any other series that the trust has already issued or may issue in the future. Excess Spread Excess spread is the excess of interest collections on the receivables that are allocated to the Series 2010-5 notes over the senior fees and expenses of the trust that are allocated to the Series 2010-5 notes and interest payments on the Series 2010-5 notes.Any excess spread will be available on each distribution date to cover investor default amounts and investor charge-offs and to make required deposits to the reserve fund. Subordination of the Transferor Interest A portion of the transferor interest in the trust is subordinated to the Series 2010-5 notes.The amount subordinated is known as the "available subordinated amount" and will initially equal $79,999,909.09 plus the incremental subordinated amount for the first determination date.The available subordinated amount will increase during a subordination step-up period, unless the depositors elect to increase the amount required to be on deposit in the reserve account during such period, and is subject to other reductions and increases from time to time. Subordination of the Class B, Class C and Class D Notes The Class B notes are subordinated to the Class A notes, the Class C notes are subordinated to the Class A and Class B notes and the Class D notes are subordinated to the Class A, Class B and Class C notes in the payment of interest and principal to the extent described in this prospectus supplement. S-7 TOC Reserve Fund A reserve fund will be established to provide funds for the payment of interest and principal on the Series 2010-5 notes if collections on the receivables are insufficient to make certain required payments.The depositors will deposit $5,866,660 into the reserve fund on the closing date.The amount required to be on deposit in the reserve fund will equal 1.00% of the initial invested amount of the Series 2010-5 notes, unless the depositors elect to increase the amount required to be on deposit in the reserve fund during a subordination step-up period or an amortization event occurs, in which case the reserve fund required amount will increase. Accumulation Period Reserve Account An accumulation period reserve account will be established to provide funds for the payment of interest on the Series 2010-5 notes during the controlled accumulation period if interest collections are insufficient to make certain required payments.The accumulation period reserve account will be funded prior to the start of the controlled accumulation period from available investor interest collections and other amounts, after certain required distributions and deposits.The amount required to be on deposit in the accumulation period reserve account will equal $1,466,665, or 0.25% of the initial invested amount of the Series 2010-5 notes. For a more detailed description of each of the forms of series enhancement described above, you should read "Description of the Notes — Credit Enhancement and Other Enhancement" in this prospectus supplement. Other Interests in the Trust Other Series The trust has issued other series of notes which are also secured by the assets of the trust.Annex A to this prospectus supplement summarizes certain characteristics of each outstanding series of notes. The trust may issue additional series of notes secured by the trust assets in the future without your consent so long as the conditions described under "Description of the Notes — New Issuances" in the prospectus are satisfied. Transferor Interest The interest in the trust assets not securing your series or any other series is the "transferor interest."The depositors will initially own the transferor interest.They may, however, subsequently sell all or a portion of the transferor interest to another party through the issuance of a supplemental interest.A portion of the transferor interest equal to the available subordinated amount is subordinated to the Series 2010-5 notes.In addition, other portions of the transferor interest may be subordinated to other series of notes issued by the trust. Trust Assets Statistical Calculation Date Statistical information in this prospectus supplement about the trust assets is provided as of June 30, 2010, the "statistical calculation date." Receivables The primary asset of the trust is a revolving pool of receivables originated in connection with the purchase and financing by motor vehicle dealers of their new and used car, truck and utility vehicle inventory.The receivables are originated in designated accounts and are comprised of principal receivables and interest receivables. Accounts may be designated for the trust either directly or indirectly through participation interests held by the trust, as described below under "— Other Floorplan Assets."Unless otherwise indicated, references to receivables and accounts in this prospectus supplement include the receivables and accounts held by the trust both directly and indirectly. As of the statistical calculation date, the aggregate principal balance of the receivables was $11,373,346,319.78 and the number of designated accounts giving rise to these receivables was 4,532. For more detailed information about the accounts and related receivables in the trust portfolio, you should read "Trust Portfolio" in this prospectus supplement. S-8 TOC Other Floorplan Assets The trust assets include the following other floorplan assets: · a participation interest in pooled participation receivables, and · third-party financed in-transit receivables. The depositors may transfer additional participation interests or other floorplan assets to the trust without your consent so long as the rating agency condition has been satisfied for each rating agency then rating a series of notes issued by the trust. For more detailed information about other floorplan assets, you should read "Trust Portfolio — Other Floorplan Assets" in the prospectus. Excess Funding Account In certain circumstances, the trust assets will also include funds held in the excess funding account.If funds are on deposit in the excess funding account, the portion of such funds allocated to the Series 2010-5 notes will be treated as available investor principal collections and will be available to make payments on the Series 2010-5 notes in the circumstances described under "Description of the Notes — Excess Funding Account" in this prospectus supplement. Servicer and Back-up Servicer Ford Credit is the servicer of the receivables.Wells Fargo is the back-up servicer of the receivables. The trust will pay the servicer and the back-up servicer a fee each month, as described under "Description of the Notes — Servicing Compensation and Payment of Expenses" in this prospectus supplement. Allocation of Collections The servicer will collect payments on the receivables and will deposit these collections, up to specified amounts, into the collection account.The servicer will keep track of those collections that are interest collections and those collections that are principal collections.The servicer will also keep track of the "defaulted amount," which is the amount of principal receivables that are written off as uncollectible. Each month, the servicer will allocate interest collections and principal collections and the defaulted amount among: · your series, · other outstanding series that the trust has issued, and · the transferor interest. The amounts allocated to your series will be based generally on the size of your series' invested amount compared with the adjusted pool balance of the trust.The initial invested amount of the Series 2010-5 notes will be $586,666,000.If the invested amount of your series declines due to the application of principal payments and investor charge-offs, amounts allocated and available to make required distributions for your series may be reduced. For a more detailed description of the allocation calculations and the events that may reduce the invested amount of your series, you should read "Description of the Notes — Investor Percentages" and "— Investor Default Amount and Reallocated Principal Collections" in this prospectus supplement. Groups Your series will be included in a group of series referred to as "excess interest sharing group one" and in a group of series referred to as "principal sharing group one."As part of these groups, your series will be entitled in certain situations to share in excess interest collections and excess principal collections that are allocable to other series in the same group. For a more detailed description of these groups, you should read "Description of the Notes — Groups" in this prospectus supplement. S-9 TOC Application of Collections Interest Collections On each distribution date, available investor interest collections will be applied in the order of priority listed below: Class A Interest —to pay interest due on the Class A notes, Class B Interest —to pay interest due on the Class B notes, Class C Interest —to pay interest due on the Class C notes, Class D Interest — to pay interest due on the Class D notes, Trustee Fees and Expenses — to pay all fees, expenses and indemnities due to the owner trustee, the Delaware trustee and the indenture trustee for your series, and any expenses of the trust for your series, up to a maximum amount of $150,000 per year, Servicing Fees — (a) to pay the monthly back-up servicing fee for your series and (b) to pay the monthly servicing fee for your series if Ford Credit is no longer the servicer, Investor Default Amount — to cover the investor default amount for your series, Reserve Fund — to fund the reserve fund up to the reserve fund required amount, Invested Amount Reimbursement due to Investor Charge-Offs — to reimburse reductions in the invested amount for your series resulting from investor charge-offs that have not been previously reimbursed, Invested Amount Reimbursement due to Reallocated Principal — to reimburse reductions in the invested amount for your series due to reallocated principal collections, Accumulation Period Reserve Account — beginning on the accumulation period reserve account funding date, to fund the accumulation period reserve account up to the accumulation period reserve account required amount, Servicing Fees — to pay the monthly servicing fee for your series if Ford Credit is the servicer, Available Subordinated Amount — to increase the available subordinated amount up to the required subordinated amount, Additional Trustee Fees and Expenses – to pay all fees, expenses and indemnities due to the owner trustee, the Delaware trustee, the indenture trustee and the trust for your series, to the extent not paid pursuant to (5) above, Additional Servicing Fees – (a) to pay any remaining amounts due to the back-up servicer and (b) to pay any transition costs incurred by the successor servicer in excess of amounts on deposit in the back-up servicer reserve account, Excess Interest Sharing Group One — to cover any shortfalls for other series in excess interest sharing group one, and Transferor Interest — to the holders of the transferor interest. For a more detailed description of these applications, you should read "Description of the Notes — Application of Collections — Payment of Interest, Fees and Other Items" in this prospectus supplement. Principal Collections The order of priority for the application of available investor principal collections on each distribution date will depend on whether your series is in the revolving period, the controlled accumulation period or the early amortization period. · Revolving Period.The revolving period for your series begins on the closing date and ends on the day preceding the date on which the controlled accumulation period or the early amortization period begins.During the revolving period, no principal will be paid to you or accumulated in the principal S-10 TOC funding account for your series.Instead, available investor principal collections will be treated as shared principal collections and made available to make required principal distributions and deposits for other series in principal sharing group one, and then paid to the holders of the transferor interest to the extent not required to be deposited into the excess funding account. · Controlled Accumulation Period.The controlled accumulation period for your series is scheduled to begin on the first day of the March 2013 collection period, but may begin at a later date.During the controlled accumulation period, available investor principal collections will be deposited into the principal funding account up to the controlled deposit amount.Any remaining available investor principal collections will be treated as shared principal collections and made available to make required principal distributions and deposits for other series in principal sharing group one, and then paid to the holders of the transferor interest, to the extent not required to be deposited into the excess funding account.On the expected final payment date, the amounts on deposit in the principal funding account will be paid first, to the Class A noteholders, pro rata based on the principal amount of each class of Class A notes, second, to the Class B noteholders, third, to the Class C noteholders and fourth, to the Class D noteholders. · Early Amortization Period.If an amortization event occurs, the early amortization period will begin.On each distribution date during the early amortization period, (a) available investor principal collections and (b) available transferor collections (in the case of available transferor principal collections, in an amount not to exceed the available subordinated amount) will be paid first, to the Class A noteholders, pro rata based on the principal amount of each class of Class A notes, second, to the Class B noteholders, third, to the Class C noteholders and fourth, to the Class D noteholders. For a more detailed description of these applications, you should read "Description of the Notes — Application of Collections — Payment of Principal" in this prospectus supplement. Amortization Events The occurrence of certain adverse events, called "amortization events," will cause an early amortization period to begin.Amortization events are comprised of the trust amortization events, which are applicable to all series and are described under "Description of the Notes —Amortization Events" in the prospectus, and the following "series amortization events," which are only applicable to Series 2010-5: · either depositor fails to make required distributions or deposits, violates other covenants and agreements or has made representations that are materially incorrect, and any such breach is not cured within a specified period, · the occurrence of a servicer default that has a significant adverse effect on the Series 2010-5 noteholders, · the Class A, Class B, Class C or Class D notes are not paid in full on their expected final payment date, · the average monthly principal payment rate for three consecutive collection periods is less than 21%, · the available subordinated amount falls below the required subordinated amount for a period of five business days, · the amount on deposit in the excess funding account exceeds 30% of the sum of the adjusted invested amounts of all outstanding series issued by the trust for three consecutive collection periods, and · the Series 2010-5 notes are accelerated following an event of default under the indenture. For a more detailed description of amortization events, you should read "Description of the Notes — Amortization Events" in this prospectus supplement and in the prospectus. Ratings The depositors have hired two nationally recognized statistical rating organizations, or "rating agencies" to assign credit ratings to the S-11 TOC Series 2010-5 notes.The depositors have also hired nationally recognized statistical rating organizations to rate the notes of other series issued by the trust, who are also referred to as "rating agencies" when referring to ratings of such other series. The ratings of the Series 2010-5 notes will address the likelihood of the payment of principal and interest on the Series 2010-5 notes according to their terms.Each rating agency rating the Series 2010-5 notes will monitor the ratings using its normal surveillance procedures.Any rating agency may change or withdraw an assigned rating at any time.Any rating action taken by one rating agency may not necessarily be taken by the other rating agency.No transaction party will be responsible for monitoring any changes to the ratings on the Series 2010-5 notes. Tax Status If you purchase a Series 2010-5 note, you agree by your purchase that you will treat your Series 2010-5 note as debt for U.S. federal, state and local income and franchise tax purposes. Dewey & LeBoeuf LLP will deliver its opinion that, for U.S. federal income tax purposes: · the Series 2010-5 notes will be treated as debt, and · the trust will not be classified as an association or publicly traded partnership taxable as a corporation. For more information about the application of U.S. federal, state and local tax laws, you should read "Tax Matters" in this prospectus supplement and in the prospectus. ERISA Considerations The Series 2010-5 notes generally will be eligible for purchase by employee benefit plans. For more information about the treatment of the Series 2010-5 notes under ERISA, you should read "ERISA Considerations" in this prospectus supplement and in the prospectus. CUSIP Number CUSIP Class A-1 notes 34528Q AU8 Class A-2 notes 34528Q AV6 Contact Information for the Depositors Ford Credit Floorplan Corporation or Ford Credit Floorplan LLC c/o Ford Motor Credit Company LLC c/o Ford Motor Company World Headquarters, Suite 801-C1 One American Road Dearborn, Michigan 48126 Attention:Ford Credit SPE Management Office Telephone number:(313) 594-3495 Fax number:(313) 390-4133 Contact Information for the Servicer Ford Motor Credit Company LLC c/o Ford Motor Company World Headquarters, Suite 801-C1 One American Road Dearborn, Michigan 48126 Attention:Securitization Operations Supervisor Telephone number:(313) 206-5899 Fax number:(313) 390-4133 Website:www.fordcredit.com S-12 TOC RISK FACTORS In addition to the risk factors starting on page 10 of the prospectus, you should consider the following risk factors in deciding whether to purchase the offered notes. Series enhancement is limited and if exhausted could result in losses on your notes Series enhancement for your notes will be provided by excess spread, the available subordinated amount, amounts on deposit in the reserve fund and, for the Class A notes only, the subordination of the Class B, Class C and Class D notes.The amount of this series enhancement is limited and may be reduced from time to time.If the series enhancement for your notes is exhausted, you are much more likely to incur losses on your notes. For more information about the series enhancement for the Series 2010-5 notes, you should read "Description of the Notes — Credit Enhancement and Other Enhancement" in this prospectus supplement. A decline in the financial condition or business prospects of Ford, Ford Credit or Ford-franchised dealers could result in losses on your notes The receivables owned by the trust are originated primarily through the financing provided by Ford Credit to Ford-franchised dealers.The level of principal collections therefore depends upon Ford's continuing ability to manufacture vehicles and to maintain franchise dealer relationships, upon Ford Credit's ability to provide such financing and upon Ford-franchised dealers' ability to repay the receivables.Ford Credit's ability to compete in the current industry environment will affect its ability to generate new receivables and could also affect payment patterns on the receivables. The recent economic downturn adversely affected the financial condition and business prospects of many of the manufacturers, suppliers and other participants in the U.S. auto industry, including Ford, Ford Credit and Ford-franchised dealers.If another economic downturn occurs or if the current economic recovery fails to gain momentum, the financial condition and business prospects of the participants in the U.S. auto industry, including Ford, Ford Credit and Ford-franchised dealers, could be adversely affected.In addition a decline in the financial condition or business prospects of Ford could also have an adverse effect on Ford Credit and the Ford-franchised dealers. The occurrence of any of these events could adversely affect the performance of the receivables, the financial stability of the Ford-franchised dealers, the market value of the vehicles securing the receivables, and the ability of Ford Credit, as servicer, to service the receivables or honor its commitment to repurchase receivables due to breaches of representations or warranties, which could result in losses on your notes. Investors should consider the ongoing business prospects of Ford and Ford Credit in deciding whether to purchase any notes. S-13 TOC For additional sources of information about Ford and Ford Credit, you should read "Where You Can Find More Information" in the prospectus. Economic, market and social factors could lead to slower sales and leases of the vehicles, which could result in accelerated, reduced or delayed payments on your notes Payment of the receivables depends primarily on the rate of financed vehicle sales by the dealers.The rate of financed vehicle sales may change because of a variety of economic, market and social factors.Economic factors include interest rates, unemployment levels, the rate of inflation, the price of gasoline, the price of commodities used in the production of vehicles and consumer perception of general economic conditions.The use of Ford incentive programs, including manufacturers' rebate programs and low-interest-rate financing, may also affect the rate of financed vehicle sales and are available at the discretion of Ford.Various market factors, including the introduction or increased promotion by other manufacturers of competitive models offering perceived advantages in performance, reliability, fuel economy or other factors, may reduce sales of Ford vehicles.Social factors include consumer perception of Ford products in the marketplace, changes in consumer demand for certain vehicle segments, consumer demand for vehicles generally and government actions, including actions that encourage consumers to purchase certain types of vehicles, such as the federal government's "Cash for Clunkers" program.For instance, sharp increases in gasoline and commodities prices in recent years prompted a shift in consumer demand away from the large truck and sport utility vehicle segments which contributed to the decline in Ford's market share over that period. We cannot predict whether or to what extent economic, market or social factors will continue to affect the level of sales and leases.A prolonged slump, or further decline, in the level of sales or leases could result in accelerated, reduced or delayed payments on your notes. A decrease in the dealer repayment rate could result in accelerated, reduced or delayed payments on your notes The payment of principal on your notes will depend primarily on dealer repayments of receivables.Dealers are generally required to pay a receivable upon the sale of the financed vehicle.The timing of these sales is uncertain, and there can be no assurance that any particular pattern of dealer repayments will occur.The actual rate of accumulation of principal in the principal funding account and the amount of available investor principal collections will depend on such factors as the rate of repayment and the rate of default by dealers.Any significant decline in the dealer repayment rate on the receivables during the controlled accumulation period or the early amortization period for your notes could result in reduced or delayed payments on your notes.Alternatively, if the average dealer repayment rate for three consecutive collection periods is less than 21%, an amortization event will occur, which could result in accelerated payments on your notes. S-14 TOC An increase in the dealer repayment rate and/or a decrease in the generation of new receivables could result in accelerated payments on your notes If the dealer repayment rate during the revolving period significantly exceeds the rate at which new receivables are generated — which could occur as a result of an increase in the rate of sale of the financed vehicles, including increases resulting from manufacturer incentive programs or programs such as the federal government's "Cash for Clunkers" program, or a decrease in the generation of new receivables, or both — principal collections otherwise payable to the holders of the transferor interest will be accumulated in the excess funding account in order to maintain the net adjusted pool balance at a specified level.However, if the amount in the excess funding account exceeds 30% of the sum of the adjusted invested amounts of all outstanding series issued by the trust for three consecutive collection periods, an amortization event will occur, which could result in accelerated payments on your notes. Increased losses could result in accelerated, reduced or delayed payments on your notes There can be no assurance that the historical levels of losses experienced by the trust or by Ford Credit on its U.S. dealer floorplan portfolio are predictive of future performance of the trust's receivables.Net losses on Ford Credit's U.S. dealer floorplan portfolio increased significantly in 2009.Losses could increase further for various reasons, including adverse changes in the local, regional or national economies, adverse changes in the business prospects of Ford or Ford Credit, the inability or unwillingness of Ford to continue to provide financial assistance to dealers or decreases in the market value of the financed vehicles in the absence of manufacturer incentives. For more information about the performance of Ford Credit's U.S. dealer floorplan portfolio, you should read "Transaction Parties — Servicer — Ford Credit's U.S. Dealer Floorplan Portfolio" in this prospectus supplement. Geographic concentration may increase risk of accelerated, reduced or delayed payments on your notes As of the statistical calculation date, approximately 14.6%, 6.1%, 5.4% and 5.3% of the outstanding principal receivables in the trust portfolio relate to dealer showrooms located in Texas, California, Florida and Michigan, respectively.No other state accounted for more than 5% of the outstanding principal receivables in the trust portfolio as of the statistical calculation date.Adverse economic conditions or other factors affecting these states could result in reductions and delays in payments on the receivables relating to dealer showrooms located in these states.Any such reductions or delays in payments on the receivables could cause accelerated, reduced or delayed payments on your notes. For more information about the geographic distribution of the receivables owned by the trust, you should read "Trust Portfolio — Statistical Information Regarding the Trust Portfolio" in this prospectus supplement. S-15 TOC You may not receive your principal on the expected payment date because of other series being in or entering into an accumulation or amortization period If your series were to enter the controlled accumulation period or the early amortization period while another series in principal sharing group one was either in an accumulation or amortization period or were to enter an accumulation or amortization period before the principal amount of your notes is reduced to zero, available investor principal collections from that series may not be available to make payments on your notes.As a result, the principal payments on your notes may be reduced and final payment of the principal of your notes may be delayed.Also, the shorter the controlled accumulation period for the notes of your series, the greater the likelihood that payment in full of the notes of your series on the expected final payment date will depend on available investor principal collections from other series in principal sharing group one to make principal payments on your notes. The depositors may change certain eligibility criteria and certain requirements with respect to the trust and the notes without the consent of any noteholder or any other person, which could result in reduced or delayed payments on your notes The depositors may change the definitions of the terms "eligible account" and "eligible receivable" and/or increase or reduce the reserve fund required amount with respect to the Series 2010-5 notes.The depositors can make these changes so long as the rating agency condition has been satisfied for each rating agency then rating each Series of outstanding notes or, with respect to the reserve fund required amount, the Series 2010-5 notes.If the depositors make any of these changes, it may result in reduced or delayed payments on your notes. Financial market disruptions and a lack of liquidity in the secondary market could adversely affect the market value of your notes and/or limit your ability to resell your notes Over the past several years, major disruptions in the global financial markets caused a significant reduction in liquidity in the secondary market for asset-backed securities.While conditions in the financial markets and the secondary markets have recently improved, there can be no assurance that future events will not occur that could have a similar adverse effect on the liquidity of the secondary market.If the lack of liquidity in the secondary market reoccurs, it could adversely affect the market value of your notes and/or limit your ability to resell your notes. For more information about how illiquidity may impact your ability to resell your notes, you should read "Risk Factors — The absence of a secondary market for your notes could limit your ability to resell them" in the prospectus. A reduction, withdrawal or qualification of the ratings on your notes, or the issuance of unsolicited ratings on your notes, could adversely affect the market value of your notes and/or limit your ability to resell your notes The ratings on the notes are not recommendations to purchase, hold or sell securities and do not address market value or investor suitability.The ratings reflect the related rating agency's assessment of the creditworthiness of the receivables, the credit enhancement on the notes and the likelihood of repayment of the notes.There can be no assurance that the receivables and/or the notes will perform as expected or that the ratings will not be reduced, withdrawn or qualified in the future as a result of a change of circumstances, deterioration in the performance of the receivables, errors in analysis or otherwise.Other series of notes issued by the trust have been downgraded by one or more of the rating agencies in the past, and some of these notes currently have a negative outlook from one or more of the rating agencies.None of the depositors, the sponsor or any of their affiliates will have any obligation to replace or supplement any credit enhancement or to take any other action to maintain any ratings S-16 TOC on the notes.If the ratings on your notes are reduced, withdrawn or qualified, it could adversely affect the market value of your notes and/or limit your ability to resell your notes. The sponsor has hired two rating agencies and will pay them a fee to assign ratings on the notes.The sponsor has not hired any other nationally recognized statistical rating organization, or "NRSRO," to assign ratings on the notes and is not aware that any other NRSRO has assigned ratings on the notes.However, under newly effective SEC rules, information provided to a hired rating agency for the purpose of assigning or monitoring the ratings on the notes is required to be made available to non-hired NRSROs in order to make it possible for them to assign unsolicited ratings on the notes.An unsolicited rating could be assigned at any time, including prior to the closing date, and none of the depositors, the sponsor, the underwriters or any of their affiliates will have any obligation to inform you of any unsolicited ratings assigned after the date of this prospectus supplement.NRSROs, including the hired rating agencies, have different methodologies, criteria, models and requirements that they use to determine ratings. If a non-hired NRSRO assigns an unsolicited rating on the notes, there can be no assurance that such rating will not be lower than the ratings provided by the hired rating agencies, which could adversely affect the market value of your notes and/or limit your ability to resell your notes.In addition, if the sponsor fails to make available to the non-hired NRSROs any information provided to the hired rating agencies for the purpose of assigning or monitoring the ratings on the notes, a hired rating agency could withdraw its ratings on the notes, which could adversely affect the market value of your notes and/or limit your ability to resell your notes. You should make your own evaluation of the creditworthiness of the receivables and the credit enhancement on the notes, and not to rely solely on the ratings on the notes. S-17 TOC TRANSACTION PARTIES The following information identifies certain transaction parties for this securitization transaction.For a description of the other transaction parties, and a description of the rights and responsibilities of all transaction parties, you should read "Sponsor and Servicer," "Depositor," "Issuing Entity," "Indenture Trustee" and "Owner Trustee" in the prospectus. Depositors The depositors are Ford Credit Floorplan Corporation, a Delaware corporation, and Ford Credit Floorplan LLC, a Delaware limited liability company.Ford Credit Floorplan Corporation and Ford Credit Floorplan LLC are wholly-owned subsidiaries of Ford Credit. Issuing Entity or Trust The issuing entity for this securitization transaction is Ford Credit Floorplan Master Owner Trust A.The trust's fiscal year is the calendar year. The trust is a master owner trust that issues its notes in series.On the closing date, the trust will issue the Series 2010-5 notes.The trust has issued other series of notes, each of which is also secured by the assets of the trust.Annex A to this prospectus supplement summarizes certain characteristics of each outstanding series of notes which has been issued by the trust.The following table shows the expected capitalization of the trust on the closing date, after issuance of the Series 2010-5 notes: Principal Amount Series 2006-1 $ 0 Series 2006-4 Series 2006-6 Series 2009-2 Series 2010-1 Series 2010-2 Series 2010-3 Series 2010-4 Series 2010-5 Total $ (1)Subject to increase or decrease, as set forth in Annex A. Indenture Trustee The Bank of New York Mellon, a New York banking corporation, is the "indenture trustee" under the indenture.Its principal corporate trust office is located at 101 Barclay Street, New York, New York 10286.The Bank of New York Mellon has been, and currently is, serving as indenture trustee and trustee for numerous securitization transactions and programs involving pools of auto receivables.The Bank of New York Mellon is one of the largest corporate trust providers of trust services on securitization transactions. For a description of the duties and responsibilities of the indenture trustee, you should read "Indenture Trustee" in the prospectus. Owner Trustee and Delaware Trustee U.S. Bank Trust National Association, or "U.S. Bank Trust," is the "owner trustee" and the "Delaware trustee" under the trust agreement.U.S. Bank Trust is a national banking association and a wholly-owned subsidiary of U.S. Bank National Association, or "U.S. Bank," the fifth largest commercial bank in S-18 TOC the United States.U.S. Bancorp, with total assets exceeding $283 billion as of June 30, 2010, is the parent company of U.S. Bank.As of June 30, 2010, U.S. Bancorp served approximately 17.2 million customers and operated over 3,000 branch offices in 24 states.A network of specialized U.S. Bancorp offices across the nation provides a comprehensive line of banking, brokerage, insurance, investment, mortgage, trust and payment services products to consumers, businesses, governments and institutions. U.S. Bank Trust has provided owner trustee services since 2000.As of June 30, 2010, U.S.Bank Trust was acting as owner trustee with respect to over 700 issuances of securities.This portfolio includes mortgage-backed and asset-backed securities.U.S. Bank Trust has acted as owner trustee of auto loan receivable-backed securities since 2000.As of June 30, 2010, U.S. Bank Trust was acting as owner trustee on 71 issuances of auto loan receivable-backed securities. For a description of the duties and responsibilities of the owner trustee and Delaware trustee, you should read "Owner Trustee" in the prospectus. Back-up Servicer Wells Fargo is the "back-up servicer" under the back-up servicing agreement.Wells Fargo is a national banking association and a wholly-owned subsidiary of Wells Fargo & Company.Its principal offices for its back-up servicing operations are located at Sixth Street and Marquette Avenue, MAC N9311-161, Minneapolis, Minnesota 55479. A diversified financial services company with approximately $1.2 trillion in assets and 282,000 employees as of June 30, 2010, Wells Fargo & Company provides banking, insurance, trust, mortgage and consumer finance services throughout the United States and internationally.Wells Fargo provides retail and commercial banking services and corporate trust, custody, securities lending, securities transfer, cash management, investment management and other financial and fiduciary services. Wells Fargo has provided back-up servicing services since 1992.As of June 30, 2010, Wells Fargo was acting as back-up servicer on more than 400 series of asset-backed securities.Wells Fargo also services dealer floorplan receivables for itself and others and, as of June 30, 2010, was acting as servicer for over $10 billion of dealer floorplan receivables. For a description of the duties and responsibilities of the back-up servicer, you should read "Back-up Servicer" in the prospectus. Sponsor Ford Credit is the sponsor of this securitization transaction and is primarily responsible for structuring the transaction.The receivables being securitized are originated by Ford Credit under designated accounts with motor vehicle dealers established by Ford Credit or are purchased by Ford Credit in the ordinary course of its business.The following table contains information about the average principal receivables balance of the dealer accounts maintained by Ford Credit in its U.S. dealer floorplan portfolio (excluding in-transit receivables and, for any periods prior to June 30, 2006, any receivables originated by Ford Credit's Volvo Car Finance North America division and its predecessors). S-19 TOC Ford Credit's U.S. Dealer Floorplan Portfolio Six Months Ended June 30, Year Ended December 31, (Dollars in Millions) Average principal receivables balance (1) $ Average principal receivables balance is the average of the monthly average principal balances (based on daily balances) for the period indicated. Material Changes to Origination and Underwriting Policies and Procedures Dealer floorplan volumes are sensitive to competitive pressures, in particular with respect to manufacturer incentive programs.In July, August and September of 2005, Ford ran the "Family Plan" marketing program that offered employee pricing to all customers.In 2006, Ford launched a marketing program offering a combination of 0% special-rate financing for up to a 72-month term through Ford Credit.These marketing programs caused a significant reduction in total dealer inventory levels due to the increase in sales of Ford vehicles. Dealer floorplan volumes are also affected by market conditions.In 2006, Ford announced its intention to improve the alignment of production capacity with consumer demand and to decrease the amount of inventory held on dealer lots.In 2007, Ford announced its intention to decrease the number of Ford dealerships in light of its decline in market share.In 2007 and 2008, sharp increases in gasoline and commodities prices, together with an overall slowdown in the global economy, resulted in a significant decrease in industry sales volumes, and in particular prompted a shift in consumer demand away from the large truck and sport utility vehicle segments in which Ford is a leading participant, which contributed to the decline in Ford's total sales and market share over that period.In the second half of 2008 and the first half of 2009, industry sales volumes fell to historic lows as a result of the disruption in the global financial markets and the severe economic recession, causing Ford to announce production cuts in order to align inventory levels with consumer demand.In the third quarter of 2009, industry sales volumes increased significantly due to the federal government's "Cash for Clunkers" program, which caused a significant reduction in total dealer inventory levels.Finally, following Ford's sale of Jaguar and Land Rover in June 2008 and the disposition of a substantial portion of its interest in Mazda in November of 2008, Ford Credit began transitioning the financing for non-Ford affiliated Jaguar, Land Rover and Mazda dealers to other finance sources, which transition was completed in early 2009.Each of these factors contributed to a significant decrease in the total dealer inventory levels and/or Ford Credit's U.S. dealer floorplan portfolio.However, Ford announced in May 2009 that it would increase production in the second half of 2009 and, following the increase in sales volumes related to the "Cash for Clunkers" program, announced in August 2009 that it would further increase production of certain models. In June 2010, Ford announced that production of Mercury vehicles will end in the fourth quarter 2010.The Ford Credit Floorplan Master Owner Trust A contained less than 5% Mercury related receivables as of June 30, 2010.In August 2010, Ford announced the sale of Volvo Car Corporation and related assets to the Zhejiang Geely Holding Group Company Limited.Ford Credit is currently transitioning the financing for a small number of non-Ford affiliated Volvo dealers to other finance sources. In the first half of 2006, Ford Credit completed a transformation of its U.S. sales and originations operations in which the number of regional offices and local sales offices was reduced.This transformation consolidated Ford Credit's separate sales and originations units into one unit for all Ford brands.Also in 2006, Ford Credit integrated its commercial lending offices into these units.Starting in September 2006 and during 2007, Ford Credit consolidated its remaining U.S. branches into six existing service centers, creating business centers that manage originations, dealer credit and wholesale operations in addition to the servicing function.However, dealer relationships continue to be managed by sales personnel located near the dealers.All of these transformation and consolidation actions were S-20 TOC implemented to provide cost efficiencies, ensure consistency and control, increase dealer and customer satisfaction and make it easier to implement new technologies.As part of the transformation, Ford Credit commonized policies and procedures for all brands and also streamlined certain origination and underwriting functions by decreasing the frequency of full credit reviews on its lower-risk dealers and relying more on its electronic monitoring tools, allowing it to focus more resources on its higher-risk dealers. In July 2009, Ford Credit completed a restructuring of its operations to meet changing business conditions, including the reduced number of dealers and the decline in its retail installment sale contract, lease and dealer floorplan receivable portfolios.The restructuring included the consolidation of its origination operations, including dealer credit and wholesale operations, into four of its existing business centers in order to achieve cost effectiveness consistent with its smaller portfolios of retail installment sale contracts, leases and dealer floorplan receivables. In December 2008, Ford Credit launched its latest update to the scoring model to categorize dealers into risk groups.The updated model improves Ford Credit's ability to predict the likelihood of "status" declarations. In January 2010, Ford Credit launched a new proprietary system, which uses a number of key performance metrics to statistically analyze a dealer's financial and floorplan trends each month and provide strategies for monitoring each dealer, if needed. For more information about Ford Credit's origination and underwriting policies and procedures, you should read "Sponsor and Servicer" in the prospectus. Servicer Ford Credit is the servicer of the receivables in the trust and for this securitization transaction and is responsible for managing, maintaining custody of and collecting payments on the receivables for the trust.Ford Credit will be responsible for all servicing functions, except that the indenture trustee will be responsible for making payments to the noteholders based on information and calculations provided by the servicer. Ford Credit's U.S. Dealer Floorplan Portfolio.The tables below set forth the loss, age distribution, principal payment rate and dealer risk rating distribution experience for Ford Credit's U.S. dealer floorplan portfolio (excluding, for purposes of the "Loss Experience," "Age Distribution" and "Monthly Principal Payment Rate" tables, in-transit receivables and, for the "Loss Experience" and "Monthly Principal Payment Rate" tables and any periods prior to June 30, 2006, any receivables originated by Ford Credit's Volvo Car Finance North America division and its predecessors).Loss, age distribution, principal payment rate and dealer risk rating distribution experience may be influenced by a variety of economic, social and geographic conditions and other factors beyond the control of Ford Credit.Because the eligible accounts designated from time to time for the trust represent a substantial portion, but not all, of Ford Credit's U.S. dealer floorplan portfolio, the actual loss, age distribution, principal payment rate and dealer risk rating distribution experience for the trust portfolio may differ.Accordingly, there can be no assurance that the loss, age distribution, principal payment rate and dealer risk rating distribution experience for the trust's receivables will be similar to the historical experience set forth below with respect to Ford Credit's U.S. dealer floorplan portfolio.The percentages in the tables below may not sum to 100.0% due to rounding. Loss Experience.The table below sets forth the loss experience for Ford Credit's U.S. dealer floorplan portfolio (excluding in-transit receivables and, for any periods prior to June 30, 2006, any receivables originated by Ford Credit's Volvo Car Finance North America division and its predecessors).The loss experience in the table below reflects financial assistance provided by Ford to dealers in limited instances.If Ford does not provide this assistance in the future, the loss experience of the U.S. dealer floorplan portfolio may be adversely affected.The loss experience in the table also takes into account recoveries from any non-vehicle related security granted by dealers to Ford Credit for capital loans, real S-21 TOC estate loans and other advances not related to floorplan financing.However, because the interest of the trust in any non-vehicle related security will be subordinated to Ford Credit's interest in such security, the net losses experienced by Ford Credit as shown below may be lower than the net losses experienced by the trust. For more information about the financial assistance provided by Ford to dealers, you should read "Sponsor and Servicer — Servicing and Dealer Relations — Relationship with Ford and Other Manufacturers" in the prospectus.For more information about the non-vehicle related security, you should read "Sponsor and Servicer — Origination and Underwriting — Security Interests in Vehicles and Non-Vehicle Related Security" and "Description of the Agreements — Sale and Transfer of Assets" in the prospectus. Loss Experience of Ford Credit's U.S. Dealer Floorplan Portfolio Six Months Ended June 30, Year Ended December 31, (Dollars in Millions) Average principal receivables balance (1) $ Net losses (recoveries)(2) $ ) $ Liquidations(3) $ Net losses/liquidations )% Net losses/average principal receivables balance(4) )% Average principal receivables balance is the average of the monthly average principal balances (based on daily balances) for the period indicated. Net losses in any period are gross losses, including actual losses and estimated losses, less any recoveries, including actual recoveries and reductions in the amount of estimated losses, in each case, for such period.Recoveries include amounts received from any related security in addition to the financed vehicles. Liquidations represent monthly cash payments and charge-offs that reduce the outstanding principal balance of a receivable. For the non-annual periods, the percentages are annualized. Age Distribution Experience.The table below sets forth the age distribution experience for Ford Credit's U.S. dealer floorplan portfolio (excluding in-transit receivables), expressed as a percentage of total principal receivables outstanding as of the dates indicated.The age distribution set forth below does not take into account the "in-transit period," which is the period from the date of vehicle shipment to the date of delivery to the dealer (or, if later, the date when the invoice price is finalized).The age distribution measures, in the case of those receivables relating to Ford-manufactured or Ford-distributed new vehicles, the age of such receivables from the date the related vehicles were actually delivered to the dealer. For more information about the in-transit period, you should read "Sponsor and Servicer — Origination and Underwriting — Origination of Receivables" in the prospectus. S-22 TOC Age Distribution of Ford Credit's U.S. Dealer Floorplan Portfolio As of June 30, Year Ended December 31,(1) Days Outstanding 0 - 120 % 121 - 180 % 181 - 270 % Over 270 % The age distribution for each year ending December 31 is the average of the age distributions as of the end of each quarter. Principal Payment Rate Experience.The table below sets forth the monthly principal payment rate experience for Ford Credit's U.S. dealer floorplan portfolio (excluding in-transit receivables and, for any periods prior to June 30, 2006, any receivables originated by Ford Credit's Volvo Car Finance North America division and its predecessors).The monthly principal payment rate for Ford Credit's U.S. dealer floorplan portfolio for any period is equal to the change in the principal receivables balance from the beginning of the period to the end of the period (net of new principal receivables), divided by the average principal receivables balance (calculated as described above under "— Loss Experience") for the period. Monthly Principal Payment Rates of Ford Credit's U.S. Dealer Floorplan Portfolio Six Months Ended June 30, Year Ended December 31, Highest month % Lowest month % Average % Dealer Risk Rating Distribution Experience.The table below sets forth the dealer risk rating distribution experience for Ford Credit's U.S. dealer floorplan portfolio.Ford Credit rates each dealer based on a proprietary risk rating model and, for purposes of this prospectus supplement and the prospectus, has combined these ratings into four groups, with Group I representing the lowest risk dealers and Group IV representing the highest risk dealers.The distribution shows the percentage of the total number of accounts and total principal receivables outstanding in each group as of the dates indicated.The information set forth below for periods prior to January 1, 2006 will not be deemed to be part of the prospectus, this prospectus supplement or the registration statement that includes the prospectus. For more information on Ford Credit's dealer risk ratings, you should read "Sponsor and Servicer — Origination and Underwriting — Credit Underwriting Process; Dealer Risk Rating" in the prospectus. S-23 TOC Dealer Risk Rating Distribution of Ford Credit's U.S. Dealer Floorplan Portfolio As of June 30,(1) Dealer Risk Rating Group Number of Accounts Principal Receivables Outstanding Number of Accounts Principal Receivables Outstanding I % II % III % IV % Other(2) % As of December 31,(1) Dealer Risk Rating Group Number of Accounts Principal Receivables Outstanding Number of Accounts Principal Receivables Outstanding Number of Accounts Principal Receivables Outstanding Number of Accounts Principal Receivables Outstanding Number of Accounts Principal Receivables Outstanding I % II % III % IV % Other(2) % Beginning in 2007, the data includes in-trust dealers that have a zero balance, but excludes out-of-trust dealers that have a zero balance.Prior to 2007, the data excluded both in-trust and out-of-trust dealers that had a zero balance. Includes dealers that have no dealer risk rating, generally because Ford Credit only provides in-transit financing for such dealer or because Ford Credit is in the process of terminating the financing for such dealer. Material Changes to Servicing Policies and Procedures In the first half of 2006, Ford Credit completed a transformation of its U.S. servicing operations in which it reduced the number of its regional offices and local sales offices.This transformation consolidated Ford Credit's separate sales and originations units into one unit for all Ford brands.Also in 2006, Ford Credit integrated its commercial lending offices into these units.Starting in September 2006 and during 2007, Ford Credit consolidated its remaining U.S. branches into six existing service centers, creating business centers that manage the servicing function in addition to originations, dealer credit and wholesale operations.However, dealer relationships continue to be managed by sales personnel located near the dealers.All of these transformation and consolidation actions were implemented to provide cost efficiencies, ensure consistency and control, increase dealer and customer satisfaction and make it easier to implement new technology.As part of the transformation, Ford Credit commonized policies and procedures for all brands and also streamlined certain servicing functions by decreasing the frequency of full credit reviews and on-site vehicle inventory audits for its lower-risk dealers and began relying more on its electronic monitoring tools, allowing it to focus more resources on its higher-risk dealers.In the first quarter of 2009, Ford Credit also allocated additional personnel to assist in the review and monitoring of higher-risk dealers.Such personnel are located near the dealers in order to perform on-site verification, validation and reconciliation of financial information provided by the dealer.Since dealer performance improved during 2010, some of these personnel have returned to performing other dealer floorplan sales and servicing functions. In July 2009, Ford Credit completed a restructuring of its operations to meet changing business conditions, including the decline in its retail installment sale contract, lease and dealer floorplan receivable portfolios. The restructuring included the consolidation of its origination operations, including dealer credit and wholesale operations, into four of its existing business centers in order to achieve cost effectiveness consistent with its smaller portfolio of retail installment sale contracts, leases and dealer S-24 TOC floorplan receivables.In August 2009, Ford Credit engaged a third-party vendor to perform on-site vehicle inventory audits.The vendor performs the audits in accordance with established Ford Credit policies and procedures and provides the results of the audits to Ford Credit, and Ford Credit regularly monitors the vendor for compliance with the policies and procedures. For more information about Ford Credit's servicing policies and procedures, you should read "Sponsor and Servicer" in the prospectus. As of the date of this prospectus supplement, Ford Credit's senior unsecured debt ratings are: S&P Moody's Fitch DBRS Short-term debt ratings NR NP B R-4 Long-term debt ratings B+ Ba3 BB- BB Outlook Positive Stable Stable Stable Although certain rating agencies have raised or indicated a more favorable outlook on Ford Credit's debt ratings recently, the rating agencies had previously lowered Ford Credit's debt ratings and may change the rating or downgrade Ford Credit at any time. Ford Credit, as servicer, will be required to remit collections into the collection account within two business days after processing. For more information about how Ford Credit's ratings and other factors affect the timing of deposits into the collection account, you should read "Description of the Notes — Application of Collections" in the prospectus. TRUST PORTFOLIO The trust portfolio consists of receivables originated in accounts designated to the trust from Ford Credit's U.S. dealer floorplan portfolio either directly or indirectly through a participation interest.The accounts designated to the trust include floorplan financing accounts established by Ford or Ford Credit with motor vehicle dealers pursuant to sales and service agreements or floorplan financing agreements, respectively.As of the statistical calculation date, the pool of receivables is comprised of: · receivables, called "classic floorplan receivables," representing dealer payment obligations arising from the dealer's financing of its purchases of vehicles, including dealer payment obligations in respect of the in-transit period for Ford-manufactured vehicles, and for which Ford Credit will be the dealer's finance source, and · receivables, called "third-party financed in-transit receivables," representing dealer payment obligations in respect of the in-transit period for Ford-manufactured vehicles, but for which Ford Credit will not be the dealer's finance source. The third-party financed in-transit receivables have been assigned by Ford to Ford Credit pursuant to a sale and assignment agreement and are payable generally upon delivery of the vehicles to the dealers.Pursuant to the sale and assignment agreement, Ford collects the payments from the dealer's finance source and remits these collections to Ford Credit on the following business day. As of the statistical calculation date, the trust portfolio also includes a participation interest in pooled participation receivables owned by Ford Credit Floorplan Master Owner Trust B which is comprised of classic floorplan receivables and third-party financed in-transit receivables.This participation interest was transferred to the trust by FCF Corp and represents a 100% beneficial ownership interest in a specified pool of receivables owned by Ford Credit Floorplan Master Owner Trust B and will not terminate until (a) S-25 TOC no series of notes issued by the trust remains outstanding, (b) all of the receivables underlying the participation interest have been redesignated, reassigned, paid in full or otherwise liquidated or (c) in certain limited circumstances, the entire pool of receivables underlying the participation interest has been transferred and assigned directly to the trust. Both the participation interest and the third-party financed in-transit receivables constitute other floorplan assets.The trust portfolio may in the future include additional participation interests or different types of other floorplan assets that may be added to the trust without your consent so long as the rating agency condition is satisfied for each rating agency then rating a series or class of notes issued by the trust. For more information about the trust portfolio and other floorplan assets, you should read "Trust Portfolio" and "Trust Portfolio — Other Floorplan Assets" in the prospectus. Criteria for Selection of Eligible Accounts Each designated account must meet specified eligibility criteria.The eligibility criteria applicable to such designated accounts for all trusts are more fully described under "Description of the Agreements — Eligible Accounts" in the prospectus.Any dealer may have one or more accounts, depending on how many dealership locations the dealer has, the number of credit lines (e.g. new, used, medium and heavy truck and fleet credit lines), or both.The depositors may choose to designate all or only a portion of the accounts relating to any dealer to the trust. The eligible accounts that FCF Corp, as depositor, may designate for the trust will be limited to those relating to dealer showrooms located in the following states in the western half of the U.S.: Alaska Arizona California Colorado Hawaii Idaho Illinois Kansas Minnesota Montana Nebraska Nevada New Mexico North Dakota Oklahoma Oregon South Dakota Texas Utah Washington Wisconsin Wyoming The accounts currently designated by FCF Corp for the trust relate to dealer showrooms located in the above listed states.A majority of those accounts are subject to the participation interest. The eligible accounts that FCF LLC, as depositor, may designate for the trust will be limited to those relating to dealer showrooms located only in the District of Columbia and in the following states in the eastern half of the U.S.: Alabama Arkansas Connecticut Delaware Florida Georgia Indiana Iowa Kentucky Louisiana Maine Maryland Massachusetts Michigan Mississippi Missouri New Hampshire New Jersey New York North Carolina Ohio Pennsylvania Rhode Island South Carolina Tennessee Vermont Virginia West Virginia The accounts currently designated by FCF LLC for the trust relate to dealer showrooms located in the above listed states and the District of Columbia. The composition of permitted states for either depositor may be revised without the consent of any noteholders or series enhancers, but only if, among other things, the rating agency condition is satisfied for each rating agency then rating a series or class of notes issued by the trust. S-26 TOC Addition and Removal of Accounts After the closing date, the depositors have the right to designate additional eligible accounts for the trust subject to the same criteria as outlined above under "— Criteria for Selection of Eligible Accounts."In this case, the existing and future eligible receivables of these additional accounts will be sold to the depositors and then transferred to the trust, so long as the conditions described under "Description of the Agreements — Additional Designated Accounts" in the prospectus are satisfied.In addition, for so long as any notes issued by the trust remain outstanding, the depositors will be required to designate additional eligible accounts, to the extent available, to ensure that the net adjusted pool balance remains equal to or greater than the required pool balance. The depositors also have the right to redesignate eligible accounts from the trust, in which case all of the receivables originated in these accounts will be removed from the trust and transferred back to the related depositor.In addition, the depositors will be required to redesignate ineligible accounts.The redesignation of accounts by the depositors, whether elective or mandatory, is subject to the satisfaction of the conditions described under "Description of the Agreements — Redesignation of Accounts" in the prospectus. During the existence of the trust, the receivables in the trust will be the receivables originated in the accounts designated for the trust at the time of its formation, plus any additional accounts, minus any redesignated accounts.As a result, the composition of the trust assets will change over time. For a general description of the receivables and interests in other floorplan assets in the trust, you should read "Trust Portfolio" in the prospectus. Statistical Information Regarding the Trust Portfolio The statistical information in this section relates to the trust's combined portfolio of receivables originated in the accounts designated to the trust directly and receivables originated in the accounts designated to the trust indirectly through the participation interest and, in each case, the principal receivables related thereto. Key Statistics for the Trust Portfolio.As of the statistical calculation date, the receivables and the related accounts designated for the trust had the following characteristics: · There were 4,532 designated accounts and the total outstanding balance of principal receivables originated in these accounts was $11,373,346,319.78.There were 847 designated accounts that had an outstanding balance of principal receivables of zero. · The average outstanding balance of principal receivables per designated account was $2,509,564.50.Excluding the designated accounts that had an outstanding balance of principal receivables of zero, the average outstanding balance of principal receivables per designated account was $3,086,389.77. · The weighted average spread over the prime rate charged on the principal receivables was 1.23% per annum.This percentage was calculated for all dealers on the basis of the new vehicle base rate of prime plus 1.50% per annum and the used vehicle base rate of prime plus 2.00% per annum and for Ford on the basis of the adjustment fee rate of prime plus 0.30% per annum, although the spread over the prime rate for certain dealers may actually be a smaller amount, or a negative amount, in certain limited situations.For the new and used vehicle base rates, the prime rate is subject to a floor of 4.00%.The servicer has covenanted that, for so long as the Series 2010-5 notes remain outstanding, it will not remove or reduce this prime rate floor, unless it has entered into an interest rate hedge or other arrangement that satisfies the rating agency condition. S-27 TOC · The dealer, development dealer, fleet, manufacturer, medium and heavy truck and used vehicle overconcentration amounts were each zero. · The total outstanding balance of ineligible principal receivables was $10,339,695.91. The tables set forth below provide information on the receivables in the trust portfolio and their related designated accounts as of the statistical calculation date.Because the composition of the designated accounts and the receivables in the trust portfolio will change over time, the information in these tables is not necessarily indicative of the composition of the trust portfolio as of any subsequent date.The percentages may not sum to 100.0% due to rounding. Geographic Distribution of the Trust Portfolio as of the Statistical Calculation Date State(1) Principal Receivables Outstanding Percentage of Total Principal Receivables Outstanding Number of Designated Accounts Percentage of Total Number of Designated Accounts Texas $ % % California Florida Michigan Other(2) Total $ % % Based on the locations of the related dealer showrooms. No other state included represents more than 5.0% of the outstanding principal receivables owned by the trust. Account Balance Distribution of the Trust Portfolio as of the Statistical Calculation Date Range of Account Balances Principal Receivables Outstanding Percentage of Total Principal Receivables Outstanding Number of Designated Accounts Percentage of Total Number of Designated Accounts $ 999,999.99 or lower $ % % $
